DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaBrec (US 7,744,001) in view of Mor (US 2016/0121622) and either one of Cooper (US 2005/0245651) or Crombie (US 2018/0163086).
LaBrec teaches a method of a laminated identification document (10,100), the method comprising providing a core material (20,106), printing information (26a,26b,26c,118a,118b,118n) on the core material by electrophotographic printing, and applying an overlaminate (24,102) over the printed information to form the document (See Figures; col. 3, line 41 to col. 4, line 21; col. 8, line 64 to col. 9, line 63; col. 12, lines 5-67). The steps of providing a core material, printing information, and applying an overlaminate read on the instantly claimed steps of providing a rigid plastic substrate, printing an electrophotographic ink composition, and laminating the rigid plastic substrate with a 
Regarding the tensile strength of the substrate, LaBrec teaches that the core material may be polycarbonate, polyester, or polyvinyl chloride (PVC) (See col. 9, lines 3-5 and 53-63). These materials possess tensile strengths within the instantly claimed range.
Regarding the printing step, LaBrec does not expressly disclose printing a liquid ink composition comprising thermoplastic resin onto the substrate, depositing a crosslinking composition onto the printed ink composition, and disposing the ink composition and crosslinking composition between the substrate and the flexible film such that the thermoplastic resin of the ink composition is crosslinked.
Mor teaches an electrophotographic printing method, the method comprising applying a liquid ink comprising a thermoplastic resin onto a print substrate and applying an overcoat composition comprising a crosslinking agent to the ink on the print substrate such that the thermoplastic resin of the ink is crosslinked (See [0025]-[0034]; [0075]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the printing and crosslinking steps of Mor in the method of LaBrec. The rationale to do so would have been the motivation provided by the teaching of Mor that to do so would predictably increase durability of the printed layer (See [0034]). 
Regarding the primer resin, LaBrec does not expressly disclose a primer resin on the rigid substrate or that the primer resin is crosslinked during lamination.
It was known in the prior art at the time of filing to add crosslinkable primers to a substrate to improve adhesion between the substrate and an ink composition printed thereon. This is taught, for example, by Crombie and Cooper, as detailed below.

Cooper teaches a primer coating for a substrate, the primer coating being useful for improving adhesion of liquid toner to the substrate during electrophotographic printing (See Abstract). Crombie teaches that the substrate may be a variety of materials, including PVC (See [0007]; [0013]) and that the primer includes a crosslinking agent (See [0010]; [0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a primer on a surface of the core material of LaBrec such that the primer is crosslinked between the core material and the ink composition during lamination. The rationale to do so would have been the motivation provided by the teachings of Crombie (See Abstract) and Cooper (See Abstract) that to do so would predictably improve adhesion between a printing ink and a substrate.
In the proposed combination, the materials of the laminate would be successively layered on top of one another and bonded together with heat, pressure, and/or adhesive. This is conventional in the art and is included in the definition of the term “laminate” as presented by LaBrec (See col. 8, line 64 to col. 9, line 20). In the proposed combination, the cross-linkable materials would be cross-linked during such application of heat. Mor teaches that the crosslinking agent in the overcoat composition may be heat-initiated (See [0053]). It would be clear to one of ordinary skill in the art, based upon the teachings of the prior art references, that the materials of the laminate which are cross-linkable would be crosslinked during lamination in the proposed combination when heat is applied.
Regarding claims 2 and 3, LaBrec teaches that the core material (i.e. rigid substrate) may be formed from PVC (See col. 3, lines 60-62; col. 9, lines 53-63). Mor teaches that the crosslinking agent is heat-initiated (See [0053]). Therefore in the proposed combination heat applied during lamination would activate the crosslinking agent as claimed.

Regarding claim 5, Mor teaches that the thermoplastic resin of the ink composition is a copolymer of ethylene or propylene and acrylic acid or methacrylic acid (See [0059]).
Regarding claim 6, Mor teaches that the crosslinking agent may comprise isocyanurate  (See [0038]-[0045]). Examiner is taking official notice that the use of emulsifiers is well known and conventional in the prior art such that modifying a crosslinking agent with an emulsifier would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claims 7-8, Mor teaches that the overcoat composition may include 0.1 to 10 wt% crosslinking agent (See [0052]).
Regarding claims 9-10 and 18, Mor teaches that the overcoat composition may include a carrier solvent which may evaporate after the overcoat composition is applied (See [0046]-[0047]).
Applicant is advised that should claim 10 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 
Regarding claim 11, LaBrec teaches a PVC core material with a thickness of about 25 mils (See col. 3, lines 60-62), which corresponds to 635 μm.
Regarding claim 12, LaBrec teaches that the overcoat may be 1-5 mils thick (See col. 3, lines 63-65), which corresponds to 25 to 127 μm and includes materials within the instantly claimed range. Regarding the improved properties of the resulting laminate, the proposed combination of references teaches the same materials combined in the same manner as the instantly claimed invention. Since the materials used and method of assembly are identical, it is reasonable to conclude that the resulting laminate would possess the same properties.
Regarding claims 13-14, LaBrec teaches that the laminated document may include adhesives (See col. 4, lines 11-14; col. 8, line 64 to col. 9 line 3) such as ethylene ethyl acrylate (See col. 14, lines 4-15) which is an acrylic-based adhesive.
Regarding claim 16, Examples 3 and 6 of Cooper include coating weights of 0.7 g/m2 and 0.215 g/m2, both of which lie within the claimed range.
Regarding claim 17, in the proposed combination, the layers of the laminate—including all crosslinking components—would be successively layered on top of one another and bonded together with heat, pressure, and/or adhesive. This is conventional in the art and is included in the definition of the term “laminate” as presented by LaBrec (See col. 8, line 64 to col. 9, line 20). In the proposed combination, the cross-linkable materials would be cross-linked during such application of heat, which meets the claim.
Regarding claim 19, LaBrec teaches the application of adhesives between laminate layers and the use of heat and pressure during lamination, as detailed above. Mor teaches that the overcoat 
Regarding claim 20, the selection of a bonding temperature and pressure would be a routine matter of design choice for one of ordinary skill in the art, such that the pressures and temperatures claimed would have been obvious to one of ordinary skill in the art at the time of invention. The selection of process parameters to achieve suitable bonding while avoiding any damage to layers or unnecessary energy and time expenditure is a routine matter. Applicant has not demonstrated that the claimed process parameters provide any new or unexpected results. On the contrary, the heat and pressure applied provide a predictable result of causing the crosslinking components of the laminate to crosslink and bonding the various layers of the laminate together.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Applicant argues against the LaBrec reference, stating that such reference fails to teach printing a liquid ink composition comprising a thermoplastic resin onto the rigid plastic substrate, depositing a cross-linking composition between the rigid plastic substrate and the flexible film, and laminating the rigid plastic substrate and flexible. The applicant then attacks Mor individually, stating that the Mor reference fails to teach a flexible film or lamination. These arguments are not persuasive because they ignore the proposed combination, in which LaBrec teaches the lamination of a flexible film (overlaminate 24 of LaBrec, as detailed above) and Mor teaches applying a liquid ink comprising a thermoplastic resin onto a print substrate and applying an overcoat composition comprising a crosslinking agent to the ink on the print substrate such that the thermoplastic resin of the ink is crosslinked. Examiner maintains that in the 
The applicant goes on to argue against the Cooper and Crombie references individually, stating that each fails to teach or fairly suggest the lamination of primer resins and crosslinking during lamination. This analysis does not account for the proposed combination and disregards the teaching of LaBrec that lamination involves bonding successive layers with heat and/or pressure. In other words, the applicant argues that Cooper and Crombie are silent regarding lamination of layers. This argument is not persuasive because the proposed combination relies on LaBrec, not Cooper and Crombie, to teach the lamination step. In the proposed combination, it is clear that the various layers would be stacked together and bonded with heat. In such an arrangement, the various crosslinking components of the laminate would be crosslinked during lamination as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746